—Judgment unanimously affirmed. Memorandum: Supreme Court did not abuse its discretion in imposing an enhanced sentence. As part of the plea agreement, defendant unequivocally agreed to a no-arrest condition. Defendant was arrested while awaiting sentencing, and the agreed-upon sentence, an indeterminate term of incarceration of 2 to 4 years, was enhanced to an aggregate sentence of 7V2 to 15 years. At sentencing, defendant denied any involvement in the events -leading to his arrest, and the court properly conducted an inquiry to allow him an opportunity to show that the arrest was without foundation (see, People v Outley, 80 NY2d 702, 713). Based on the record before us, we conclude that there was a “legitimate basis for the arrest” (People v Outley, supra, at 713). Contrary to defendant’s further contention, consecutive sentences are permissible where, as here, defendant committed separate acts of larceny and extortion (see, People v Laureano, 87 NY2d 640, 643). (Appeal from Judgment of Supreme Court, Monroe County, Ark, J. — Grand Larceny, 3rd Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Gorski and Lawton, JJ.